September 23, 2008 Mr. Tim Buchmiller Senior Attorney Securities and Exchange Commission Division of Corporation Finance 100 F Street, N. E. Washington, DC20549 Re:LSI Corporation Form 10-K for the year ended December 31, 2007 Filed February 29, 2008 File No. 1-10317 Dear Mr. Buchmiller: We are responding to your September 9, 2008 letter commenting on our 2007 annual report on Form 10-K.For your convenience, we have included your comment along with our response to the comment. Item 11.Executive Compensation, page 99 1. We note your response to comment 3. In future filings, as applicable, please provide additional, quantitative analysis as to how the “other factors” referred to in your proxy statement factored into the determination of the amount of the option awards made to the named executive officers. Also ensure that your disclosure addresses the reasons for the varying levels of awards among those officers; for instance, it is not clear from your disclosure why Mr. Richardson was awarded an option covering over 150,000 more shares than any other officer. We will address your comment in future filings to the extent the committee relies on a quantitative analysis.For the period discussed, our Compensation Committee considered the “other factors” to which you refer as a whole and did not make specific, quantitative adjustments as a result of any one of those factors.
